Name: Commission Decision of 20Ã December 2006 on appointment of members of the Standards Advice Review Group created by the Commission Decision 2006/505/EC of 14Ã July 2006 setting up a Standards Advice Review Group to advise the Commission on the objectivity and neutrality of the European Financial Reporting Advisory Group's (EFRAG's) opinions
 Type: Decision
 Subject Matter: technology and technical regulations;  accounting;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-08-24; 2007-02-06

 6.2.2007 EN Official Journal of the European Union L 32/181 COMMISSION DECISION of 20 December 2006 on appointment of members of the Standards Advice Review Group created by the Commission Decision 2006/505/EC of 14 July 2006 setting up a Standards Advice Review Group to advise the Commission on the objectivity and neutrality of the European Financial Reporting Advisory Group's (EFRAG's) opinions (2007/73/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 2006/505/EC of 14 July 2006 setting up a Standards Advice Review Group to advise the Commission on the objectivity and neutrality of the European Financial Reporting Advisory Group's (EFRAG's) opinions (1), and in particular Article 3 thereof, Whereas: According to Article 3 of the Decision 2006/505/EC, the Commission shall appoint a maximum of seven members of the Standards Advice Review Group from independent experts whose experience and competence in the accounting area, in particular in financial reporting issues, are widely recognised at Community level, HAS DECIDED AS FOLLOWS: Article 1 The Commission herewith appoints 7 members of the Standards Advice Review Group, whose names are reproduced in the Annex. Article 2 The decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 December 2006. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 199, 21.7.2006, p. 33. ANNEX LIST OF MEMBERS Josef JÃ LEK Elisabeth KNORR Carlos Soria SENDRA HervÃ © STOLOWY Enrico LAGHI Jan KLAASEN Geoffrey MITCHELL